
	
		One Hundred Tenth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Thursday, the third
		day of January, two thousand and eight
		S. 1382
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend the Public Health Service Act to
		  provide for the establishment of an Amyotrophic Lateral Sclerosis
		  Registry.
	
	
		1.Short titleThis Act may be cited as the ALS
			 Registry Act.
		2.Amendment to the Public Health Service
			 ActPart P of title III of the
			 Public Health Service Act (42 U.S.C. 280g et seq.) is amended by adding at the
			 end the following:
			
				399R.Amyotrophic lateral sclerosis
				registry
					(a)Establishment
						(1)In generalNot later than 1 year after the receipt of
				the report described in subsection (b)(2)(A), the Secretary, acting through the
				Director of the Centers for Disease Control and Prevention, may, if
				scientifically advisable—
							(A)develop a system to collect data on
				amyotrophic lateral sclerosis (referred to in this section as
				ALS) and other motor neuron disorders that can be confused with
				ALS, misdiagnosed as ALS, and in some cases progress to ALS, including
				information with respect to the incidence and prevalence of the disease in the
				United States; and
							(B)establish a national registry for the
				collection and storage of such data to develop a population-based registry of
				cases in the United States of ALS and other motor neuron disorders that can be
				confused with ALS, misdiagnosed as ALS, and in some cases progress to
				ALS.
							(2)PurposeIt is the purpose of the registry
				established under paragraph (1)(B) to—
							(A)better describe the incidence and
				prevalence of ALS in the United States;
							(B)examine appropriate factors, such as
				environmental and occupational, that may be associated with the disease;
							(C)better outline key demographic factors
				(such as age, race or ethnicity, gender, and family history of individuals who
				are diagnosed with the disease) associated with the disease;
							(D)better examine the connection between ALS
				and other motor neuron disorders that can be confused with ALS, misdiagnosed as
				ALS, and in some cases progress to ALS; and
							(E)other matters as recommended by the
				Advisory Committee established under subsection (b).
							(b)Advisory Committee
						(1)EstablishmentNot later than 180 days after the date of
				the enactment of this section, the Secretary, acting through the Director of
				the Centers for Disease Control and Prevention, may establish a committee to be
				known as the Advisory Committee on the National ALS Registry (referred to in
				this section as the Advisory Committee). The Advisory Committee
				shall be composed of not more than 27 members to be appointed by the Secretary,
				acting through the Centers for Disease Control and Prevention, of which—
							(A)two-thirds of such members shall represent
				governmental agencies—
								(i)including at least one member
				representing—
									(I)the National Institutes of Health, to
				include, upon the recommendation of the Director of the National Institutes of
				Health, representatives from the National Institute of Neurological Disorders
				and Stroke and the National Institute of Environmental Health Sciences;
									(II)the Department of Veterans Affairs;
									(III)the Agency for Toxic Substances and Disease
				Registry; and
									(IV)the Centers for Disease Control and
				Prevention; and
									(ii)of which at least one such member shall be
				a clinician with expertise on ALS and related diseases, an epidemiologist with
				experience in data registries, a statistician, an ethicist, and a privacy
				expert (relating to the privacy regulations under the Health Insurance
				Portability and Accountability Act of 1996); and
								(B)one-third of such members shall be public
				members, including at least one member representing—
								(i)national and voluntary health
				associations;
								(ii)patients with ALS or their family
				members;
								(iii)clinicians with expertise on ALS and
				related diseases;
								(iv)epidemiologists with experience in data
				registries;
								(v)geneticists or experts in genetics who have
				experience with the genetics of ALS or other neurological diseases and
								(vi)other individuals with an interest in
				developing and maintaining the National ALS Registry.
								(2)DutiesThe Advisory Committee may review
				information and make recommendations to the Secretary concerning—
							(A)the development and maintenance of the
				National ALS Registry;
							(B)the type of information to be collected and
				stored in the Registry;
							(C)the manner in which such data is to be
				collected;
							(D)the use and availability of such data
				including guidelines for such use; and
							(E)the collection of information about
				diseases and disorders that primarily affect motor neurons that are considered
				essential to furthering the study and cure of ALS.
							(3)ReportNot later than 270 days after the date on
				which the Advisory Committee is established, the Advisory Committee may submit
				a report to the Secretary concerning the review conducted under paragraph (2)
				that contains the recommendations of the Advisory Committee with respect to the
				results of such review.
						(c)GrantsThe Secretary, acting through the Director
				of the Centers for Disease Control and Prevention, may award grants to, and
				enter into contracts and cooperative agreements with, public or private
				nonprofit entities for the collection, analysis, and reporting of data on ALS
				and other motor neuron disorders that can be confused with ALS, misdiagnosed as
				ALS, and in some cases progress to ALS after receiving the report under
				subsection (b)(3).
					(d)Coordination With State, Local, and Federal
				Registries
						(1)In generalIn establishing the National ALS Registry
				under subsection (a), the Secretary, acting through the Director of the Centers
				for Disease Control and Prevention, may—
							(A)identify, build upon, expand, and
				coordinate among existing data and surveillance systems, surveys, registries,
				and other Federal public health and environmental infrastructure wherever
				possible, which may include—
								(i)any registry pilot projects previously
				supported by the Centers for Disease Control and Prevention;
								(ii)the Department of Veterans Affairs ALS
				Registry;
								(iii)the DNA and Cell Line Repository of the
				National Institute of Neurological Disorders and Stroke Human Genetics Resource
				Center at the National Institutes of Health;
								(iv)Agency for Toxic Substances and Disease
				Registry studies, including studies conducted in Illinois, Missouri, El Paso
				and San Antonio, Texas, and Massachusetts;
								(v)State-based ALS registries;
								(vi)the National Vital Statistics System;
				and
								(vii)any other existing or relevant databases
				that collect or maintain information on those motor neuron diseases recommended
				by the Advisory Committee established in subsection (b); and
								(B)provide for research access to ALS data as
				recommended by the Advisory Committee established in subsection (b) to the
				extent permitted by applicable statutes and regulations and in a manner that
				protects personal privacy consistent with applicable privacy statutes and
				regulations.
							(C)Coordination with nih and department of
				veterans affairsConsistent
				with applicable privacy statutes and regulations, the Secretary may ensure that
				epidemiological and other types of information obtained under subsection (a) is
				made available to the National Institutes of Health and the Department of
				Veterans Affairs.
							(e)DefinitionFor the purposes of this section, the term
				national voluntary health association means a national non-profit
				organization with chapters or other affiliated organizations in States
				throughout the United States with experience serving the population of
				individuals with ALS and have demonstrated experience in ALS research, care,
				and patient
				services.
					.
		3.Report on registriesNot later than 18 months after the date of
			 enactment of this Act, the Secretary of Health and Human Services may submit to
			 the appropriate committees of Congress a report outlining—
			(1)the registries currently under way;
			(2)future planned registries;
			(3)the criteria involved in determining what
			 registries to conduct, defer, or suspend; and
			(4)the scope of those registries.
			The report may also include a
			 description of the activities the Secretary undertakes to establish
			 partnerships with research and patient advocacy communities to expand
			 registries.
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
